
	

114 SRES 81 ATS: Expressing the sense of the Senate that children trafficked for sex in the United States should not be treated or regarded as child prostitutes because there is no such thing as a “child prostitute”, only children who are victims or survivors of rape and sex trafficking. 
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 81
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mrs. Gillibrand (for herself, Mr. Rubio, Mr. Blumenthal, Mrs. Feinstein, and Mr. Grassley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that children trafficked for sex in the United States should not
			 be treated or regarded as child prostitutes because there
			 is no such thing as a child prostitute, only children who are victims or survivors of rape and sex trafficking.	
	
	
 Whereas the Federal Bureau of Investigation estimates that hundreds of thousands of children in the United States are at risk of being commercially exploited through sex trafficking;
 Whereas children as young as 11 years old may be subjected to the commercial sex market as victims of sex trafficking;
 Whereas many child victims of sex trafficking have experienced previous physical or sexual abuse, vulnerabilities that traffickers exploit to manipulate the victims into a life of sexual slavery through sex trafficking;
 Whereas many child victims of sex trafficking are hidden in plain view, standing at bus stops, in runaway and homeless youth shelters, and advertised online; and
 Whereas many child victims of sex trafficking who have not yet attained the age of consent are arrested and detained for juvenile prostitution or status offenses directly related to their exploitation: Now, therefore, be it
		
	
 That the Senate— (1)encourages the Departments of Justice, Health and Human Services, and Labor, and all other relevant Federal entities, to treat children trafficked for sex as victims or survivors of rape and sex trafficking;
 (2)supports efforts to arrest and prosecute sex traffickers and buyers of children trafficked for sex, in accordance with applicable State and Federal sex trafficking statutes, and State child protection laws against abuse and statutory rape, in order to take all necessary measures to protect the most vulnerable children in the United States;
 (3)supports survivors of child sex trafficking, including efforts to raise awareness of this tragedy and of the comprehensive services necessary to heal from the trauma of sexual violence and exploitation;
 (4)urges lawmakers, law enforcement, the media, and the public to reframe the trafficking of children for sex as an act of violence against children and not as mere vice, prostitution, or sex work, because there is no such thing as a child prostitute, only children who are victims or survivors of rape and sex trafficking; and
 (5)supports an end to the demand for children in the commercial sex market, by supporting efforts to ensure that children in the United States are not for sale and that any person who is trafficking or purchasing a child for sex shall be punished under the full force of the law.
			
